Citation Nr: 1131382	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  05-22 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for temporomandibular joint (TMJ) disability.

2. Entitlement to a rating in excess of 10 percent for a lumbar spine disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1972 to August 2002.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Los Angeles, California Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for TMJ disability and granted service connection for a lumbar spine disability, rated 10 percent, effective September 1, 2002.  In December 2003, the Veteran underwent surgery for his low back disability; a May 2005 rating decision assigned a temporary total (100 percent) convalescent rating for the low back disability effective from December 16, 2003 (the date of his hospital admission) through February 28, 2004.  The rating for the low back disability during the period when it was rated totally disabling is not in dispute, and not at issue herein.  In December 2009, the case was remanded for additional development.  

As an initial matter, the Board notes that in its December 2009 remand, it found that a claim for a total disability rating based on individual unemployability (TDIU) had been raised by the record.  38 C.F.R. § 4.16; Rice v. Shinseki, 22 Vet. App. 447 (2009); see also October 2007 VA examination report (wherein the Veteran reported that he had lost three jobs due to back pain).  Consequently, it instructed the RO to send the Veteran a VCAA notice letter notifying him and his representative of what is necessary to substantiate a TDIU claim (either on a schedular or an extraschedular basis), and to then adjudicate the claim accordingly.  In January 2010, the RO sent the Veteran a letter advising him of what was necessary to substantiate a TDIU claim, and explained what information/evidence he must provide and what information/evidence VA would attempt to obtain on his behalf.  Enclosed with the January 2010 notice letter was a TDIU application form (VA Form 21-8940), which he was requested to complete if he believed he was "entitled to compensation at the 100 percent rate if [he was] unable to secure and follow a substantially gainful occupation because of [his] service-connected disabilities."  The Veteran did not respond to this request nor has he submitted additional correspondence indicating a desire to pursue a claim for TDIU.  Consequently, the Board finds that the Veteran has elected to not pursue such claim, and that that matter is not before the Board.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist a Veteran in developing the facts and evidence pertinent to his claim is not a one-way street).  [Notably, at a April 2010 VA examination, the Veteran reported he was employed full-time as a teacher.]


FINDINGS OF FACT

1. The Veteran is not shown to have a TMJ disability.

2. Throughout the appeal period, the impairment due to the Veteran's lumbar spine disability has not exceeded slight limitation of motion with complaints of pain; muscle spasm on extreme forward bending, and loss of lateral spine motion, unilateral, in standing position were not shown; limitation of forward flexion to 60 degrees or less, of combined ranges of motion to 120 degrees or less, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spine contour (from September 26, 2003) was not shown; separately ratable neurological symptoms were not shown; and incapacitating episodes were not shown.


CONCLUSIONS OF LAW

1. Service connection for TMJ disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2. A rating in excess of 10 percent for the Veteran's lumbar spine disability is not warranted.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400, 4.71a, Diagnostic Codes (Codes) 5292, 5293, 5295 (as in effect prior to September 26, 2003); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Codes 5003, 5010, 5235-5243 (2010).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the matter of service connection for TMJ disability, the Veteran was not provided VCAA notice prior to the initial adjudication of this claim.  The Board notes, however, that the Veteran never filed a claim for this disability.  See December 2002 VA Form 21-256.  Rather, the RO inferred a claim for it based on the evidence of record and adjudicated it in its July 2003 rating decision.  See May 2003 VA examination report (wherein the Veteran complained of chronic TMJ pains).  The Veteran appealed that decision.  While he did not receive complete notice prior to the initial rating decision, a January 2010 letter provided certain essential notice prior to the readjudication of his claim.  Specifically, it explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  See Mayfield, 444 F.3d at 1328.  This letter, as well as a March 2006 letter, also informed the Veteran of disability rating and effective date criteria.  A March 2011 supplemental statement of the case (SSOC) readjudicated the matter after the Veteran and his representative responded and further development was completed.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

Regarding the matter of the rating for the Veteran's lumbar spine disability, as the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman, 19 Vet. App. at 473.  A May 2005 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating; while February 2008, November 2008, and March 2011 SSOCs readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  Notably, a March 2006 letter also provided him with general disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's service treatment records (STRs) are associated with his claims file, and pertinent postservice treatment records have been secured.  In April 2010, the RO attempted to schedule the Veteran for a VA examination regarding his TJM disability; however, he failed to report for the examination.  In May 2010, the RO advised the Veteran that if he had a valid reason for missing the examination and wished to reschedule his appointment, he should call or write the RO within 10 days of the letter.  He did not respond to this letter.  

Regarding the Veteran's lumbar spine disability, the RO had arranged for VA examinations in May 2003, June 2003, March 2005, and October 2007 with an addendum opinion in November 2007.  In December 2010, the Board remanded this claim because it was determined that another VA examination was necessary to ascertain the current severity of the Veteran's lumbar spine disability, and specifically whether there were any related neurological symptoms.  Accordingly, he was examined again in April 2010.  The Board finds that the report of that VA examination contains sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  The record as it stands includes adequate competent evidence to allow the Board to decide this matter and no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims. 

B. Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection for TMJ disability

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A disorder also may be service connected if the evidence shows that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/ or third elements discussed above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Veteran's service dental records show that in February 1981, he complained of pain and tenderness in the pericoronal area of tooth 17, and that teeth #s 16 and 17 were extracted.  In January 1989, he reported he was having difficulty with his jaw locking.  On physical examination, the jaw was asymmetrical, with the left side of the mandible out of line with the right.  In February 1989, the Veteran was referred for a TMJ evaluation.  There was no medial malleolus tenderness; there was pain on palpation, greater on the right, with opening and lateral excursions, and which was absent when the jaw was in an anterior position.  The assessment included antero-lateral dislocated disc on the right side and possibly sometimes on the left.  In March 1989, the Veteran was given a nighttime splint.  In December 1995, the Veteran complained of pain in the extraction site of tooth 32; examination showed delayed healing.  Follow-up two days later revealed that the swelling had improved and the Veteran was feeling better.  In February 1997, he complained of throbbing sensations, not pain, in both sides of his cheek occlusion.  In April 1998, he complained that his tooth hurt; possible healing ulcer aggravated by toothbrush was assessed.  In May 1998, he complained of sensitivity to heat/cold on the right side of his mouth, and was fitted for a night guard.  On subsequent treatment, also in May 1998, it was noted that he exhibited symptoms of TMJ.  In February 1999, he was found to have a small bone sequestrum in the lower linguinal area around tooth 31 which was removed without anesthesia.  From July 1999 to September 1999, he complained of a progressively worsening toothache.  He had similar complaints in December 2000 and October 2001.  

The Veteran's STRs show that in March 2000, he complained of increased left lower jaw pain following the extraction of his first molar.  On physical examination, the socket was clean and there was some small exudate anteriorly; there was no surrounding erythema.  

In the Veteran's October 2003 notice of disagreement, he reported that he has suffered from TMJ pain ever since service when he was hit with a wrench while working under a truck, and noted that he had to wear a bite guard at night.  In his July 2005 VA Form 9, substantive appeal, his representative argued that he was entitled to service connection for TMJ disability because:

He has had random and chronic pain in the joint for years.  He states that this began inservice and has continued to the present time.  The joint pain began after dental work was done and continued with low intermittent pain in the joint during service and post-service.  The veteran did not obtain treatment because he didn't realize what the problem was.  He reported the problem in the [May 2003] VA exam and feels that the exam coupled with his statement concerning continuity of symptoms should be enough to grant service connection.

Although the Veteran's STRs, to include his service dental records, clearly reflect extensive complaints and treatment related to his teeth and jaw in service, the threshold question that must be addressed here, as in any claim seeking service connection, is whether he actually, during the pendency of his claim, has had the disability for which service connection is sought, i.e., a TMJ disability.  The record reflects that on May 2003 VA examination, the Veteran complained of "chronic TMJ pains with pain with chewing and grinding of teeth," and reported that he had to wear mouth pieces at times.  However, as he had not filed a claim for service connection for TJM disability at the time of the May 2003 VA examination, he was not examined for any dental/oral disabilities and the examiner did not provide a diagnosis for the Veteran's chronic TMJ pains nor did he opine as to the etiology of the Veteran's dental/oral complaints.

The Veteran's postservice treatment records, which consist of September 2002 to October 2009 treatment records from Fort Irwin's Weed Army Community Hospital (Ft. Irwin), December 2003 private treatment records from St. Mary's Hospital, December 2003 to February 2004 private treatment records from Dr. W.C.S., and September 2006 to April 2007 VA treatment records, are silent for any complaints, findings, treatment, or diagnoses of a dental/oral disability, to include a TMJ disability.  Accordingly, it is not shown that the Veteran has a current diagnosis of a TMJ disability.

The Board acknowledges the Veteran's allegations that he has suffered from TMJ pain continuously since service, and recognizes that he is competent to testify as to observable symptoms, like jaw/oral pain, and finds no reason to question the credibility of his lay accounts regarding these symptoms.  38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("[C]ompetent testimony is . . . limited to that which the witness has actually observed, and is within the realm of his personal knowledge").  However, the Board notes also that pain alone, without a diagnosed or underlying malady or condition is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds, 259 F.3d 1356 (Fed. Cir. 2001).  The Veteran has not provided competent (medical) evidence that he has a diagnosed TMJ disability.  Significantly, this is not a disability that may be diagnosed by mere lay observation alone; it requires medical/dental expertise.  The Veteran is a layperson with no medical training; he does not cite to any medical texts or treatises to support his self-diagnosis, and he does not offer an explanation of rationale for his opinions.  See Jandreau v. Nicholson, 492 F.3d 1372,1377 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).  As was noted above, the Veteran was afforded an opportunity to be examined by a VA examiner to determine the nature and likely etiology of his dental/oral disability(ies), to include TMJ.  He failed to report for this examination and did not provide good cause (i.e., an explanation) for failing to report for the examination when requested.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist a Veteran in developing the facts and evidence pertinent to his claim is not a one-way street).  

In the absence of competent evidence of a current medical diagnosis of a TMJ disability, service connection for such disability cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Increased rating for a lumbar spine disability

Disability evaluations are determined by the application of a schedular rating, which is based on average impairment of earnings capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

The Veteran's statements describing his symptoms and condition are competent evidence to the extent that he can describe what he experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements must be viewed in conjunction with the objective medical evidence and the pertinent rating criteria.

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.
Where (as here) the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

At the outset, it is noteworthy that the portion of the Rating Schedule pertaining to evaluation of disabilities of the spine was amended during the pendency of this appeal.  From their effective date, the Veteran is entitled to a rating under the revised criteria (if such are found more favorable).

Under the criteria in effect prior to September 26, 2003, lumbosacral strain was evaluated under Code 5295, limitation of motion of the lumbar spine was evaluated under Code 5292, and intervertebral disc syndrome was evaluated under Code 5293.  A 10 percent rating was warranted if lumbosacral strain was manifested by characteristic pain on motion.  A 20 percent rating was warranted for lumbosacral strain where there was muscle spasm on extreme forward bending, and loss of lateral spine motion, unilateral, in standing position.  A 40 percent (maximum) rating was warranted for severe lumbosacral strain with listing of the whole spine to the opposite side; positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Code 5295 (2003).

Under the criteria in effect prior to September 26, 2003, limitation of motion of the lumbar spine warranted a 10 percent rating if slight, a 20 percent rating if moderate, and a 40 percent (maximum) rating if severe.  38 C.F.R. § 4.71a, Code 5292 (2003).  [As ankylosis or complete bony fixation of the spine is not shown, Codes 5289, 5286 do not apply.]

Under the criteria in effect prior to September 23, 2002, intervertebral disc syndrome warranted a 10 percent rating if mild, a 20 percent rating if moderate with recurring attacks, and a 40 percent rating if severe with recurring attacks and intermittent relief.  A 60 percent (maximum) rating was warranted if the intervertebral disc syndrome was pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc with little intermittent relief.  38 C.F.R. § 4.71a, Code 5293 (2002).

Under the criteria in effect from September 23, 2002 until September 26, 2003, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 (combined rating tables) separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A maximum 60 percent rating is warranted when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  38 C.F.R. § 4.71a, Code 5293 (2003).

Note 1 provides that for the purposes of ratings under Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurological signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Note 2 provides that when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurological disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes.  38 C.F.R. § 4.71a, Code 5293 (2003).

Under the criteria effective September 26, 2003, lumbosacral strain and arthritis of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine (General Rating Formula, outlined below), and intervertebral disc syndrome is rated under the General Rating Formula or based on incapacitating episodes, whichever is more favorable to the veteran.  38 C.F.R. § 4.71a, Codes 5237, 5242 and 5243 (2010).

Under the General Rating Formula, effective September 26, 2003, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion for the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

Notes following the General Rating Formula criteria provide (in pertinent part): That associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  That for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  And that in exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.
In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the needs of the disability on the Veteran's ordinary activity are for consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm of satisfactory evidence of painful motion.  38 C.F.R. § 4.71, Code 5003.

The Veteran was separated from service on August 31, 2002.  On May 2003 VA examination, he reported that he had developed chronic low back pain following an accident in service, and that his back pain prevented him from standing or sitting for long periods of time, and from lifting heavy objects.  It was noted that he was trying to find employment with desk work responsibilities as he could not participate in physical activities.  He also reported he could not do any heavy lifting or play sports like golf or basketball.  On physical examination, the Veteran walked without a limp, and his posture was erect.  He could toe walk, heel walk, and squat straight down without much difficulty.  He exhibited a full range of motion with flexion and extension in his back, although pain was evident.  Straight leg testing was negative and Babinski sign was down-going.  Reflexes were symmetrical bilaterally.  Chronic degenerative joint disease (DJD) of the spine was diagnosed.  It was also noted that the Veteran was "clearly hampered" by pain and joint stiffness as he could no longer do physical activities or lift heavy objects.

On June 2003 VA examination, the Veteran complained of chronic low back pain with tingling and numbness in his legs, right leg worse than the left.  He also reported weakness and fatigue in his back, but denied bowel or bladder dysfunction.  He noted that he experienced low back pain and bilateral leg pain after one hour of standing or prolonged driving, and that he could not play volleyball or other sports anymore.  On physical examination, the Veteran's ranges of motions were 90 degrees flexion, 20 degrees extension, 30 degrees bilateral lateral flexion, and 30 degrees bilateral rotation.  There was normal sensation in both lower extremities with 5/5 motor flexion; straight leg testing was negative.  An X-ray of the lumbar spine revealed minimal DJD of the lumbar spine with decreased disc height at L5-S1.  Mild DJD and degenerative disc disease (DDD) in the lumbar spine was diagnosed.

December 2003 to February 2004 private treatment records from Dr. W.C.S. show that the Veteran sought neurosurgical consultation for chronic complaints of low back pain and right leg pain.  After an examination and review of MRI studies in December 2003, the physician's assessment was that he had bulging discs at L4-5 and L5-S1 with nerve compression.  Several weeks later, also in December 2003, the Veteran underwent a left L4-L5 lumbar laminotomy, interlaminar dissection, and foraminotomy; left L5-S1 lumbar laminotomy, diskectomy; and right L5-S1 lumbar laminotomy, foraminotomy.  The Veteran continued to seek follow-up care from Dr. W.C.S. through February 2004.  Private records associated with the Veteran's December 2003 surgical treatment at St. Mary Medical Center are also associated with the claims file.  [As was noted in the Introduction, the Veteran has been assigned a temporary total (100%) convalescent rating for his low back disability effective from December 16, 2003 through February 28, 2004.]  

On March 2005 VA examination, the Veteran complained of chronic low back pain which traveled to his back.  He described the pain as aching, burning, and sharp, and rated it 8 on a scale of 10.  He indicated that it was elicited by physical activity and relieved by rest.  He noted that his back pain prevented him from doing lawn work and from lifting little things; it left him functionally impaired as he could not lift or walk for long distances.  He also reported that his back pain rendered him incapacitated at least 3 to 4 times a year, noting that, in 2003, he had been on bed rest for 9 weeks.  He also lost 6 weeks of work in 2003 and 8 weeks in 2004 following his December 2003 lumbar spine surgery.  On physical examination, the Veteran's gait and posture were normal.  There was no radiation of pain on movement, muscle spasms, fixed position of the spine, or tenderness.  Straight leg testing was positive at 60 degrees bilaterally.  Ranges of motions for the lumbar spine were: 80 degrees forward flexion, 20 degrees extension, 20 degrees bilateral lateral flexion, and 25 degrees bilateral rotation.  The ranges of motion were slightly limited by pain, but not by fatigue, weakness, lack of endurance, or incoordination.  There were no sensory or motor deficits, nor were there complaints of bowel dysfunction.  The Veteran complained of bladder dysfunction, stating that he urinated once every two hours, day and night.  A neurological examination of the peripheral nerves and lower extremities was normal.  DDD and DJD of the lumbar spine, and status post lumbar spine injury with scar were diagnosed.

September 2006 to April 2007 VA outpatient treatment records show that in September 2006, the Veteran denied any costovertebral angle tenderness, flank pain, or midline vertebral pain.

On October 2007 VA examination, the Veteran complained of improved pain following his December 2003 low back surgery that had progressively grown worse.  He rated the pain as 8 out of a scale of 10, and indicated that it was worse in the morning with prolonged sitting.  He also complained that the pain radiated into his lower extremities, the left greater than the right.  He also reported suffering from 8 to 10 incapacitating episodes a year, noting that his most recent incapacitating episode was in July after a basketball game, and that it had prevented him from going to work.  He stated he wore a lumbar support, and indicated that he had lost three jobs because of his back pain.  He also indicated he was hoping to get a job as an instructor.  On physical examination, the Veteran had a well-healed midline scar that was mildly tender to palpation.  He also had a full range of motion with flexion to 90 degrees, extension to 30 degrees, axial rotation to 40 degrees bilaterally, and lateral bending to 45 degrees bilaterally.  He demonstrated 5/5 strength in his bilateral muscle groups from L1 to S1, and his sensation was intact in all dermatomes from L1 to S1.  He had a negative straight leg raising test and there was no clonus.  An X-ray showed narrowing of the L5-S1 disc space with mild arthritic changes.  Mechanical back pain and DDD at L5-S1 were diagnosed.  In November 2007, the examiner provided an addendum opinion to note that the Veteran's range of motion was not limited by pain, weakness, fatigability, or lack of endurance following repetitive use or during episodes of flare-ups.

September 2002 to October 2009 radiograph reports from Fort Irwin show that in October 2003, X-rays of the Veteran's lumbar spine were taken following complaints of numbness and sharp pain into the right lower extremity, originating from the low back; the conclusion was that it was a negative examination of the lumbar spine.  An X-ray of the kidneys, ureter, and bladder in June 2005 revealed mild spondylosis in the bones of the lumbar spine and pelvis.  There was no evidence of fracture or destructive bony lesions, and normal bowel patterns with moderate stool in the right colon were also shown.  There were no abnormal masses or calcification.  In April 2009, the Veteran complained of a recent increase in radiating left lower extremity sciatic symptoms.  X-rays showed mild loss of disc height at the L50-S1 vertebral level and mild dextroscoliosis of the lower thoracic spine.  Oblique views of the Veteran's lumbar spine were also taken, and showed a suggestion of a pars defect at the left L5-S1 vertebral level; vertebral alignment was normal and vertebral body height and intervertebral disc spaces were well-maintained.

December 2005 to October 2009 treatment records from Fort Irwin show that in July 2006, the Veteran complained of increasing left shoulder pain after cutting branches.  In April 2007, he reported that he had been seen in the VA emergency department the day before for suspected torsed testicle.  An evaluation at that time had been normal, but he now experienced the same again.  He reported that he had a significant recent history of heavy lifting; he was advised to avoid heavy lifting.  In June 2007, he complained of abdominal muscle strain with sit-ups and crunches.  

In March 2009, the Veteran complained of 2 weeks of intermittent left lower back pain that occasionally radiated down the posterior left thigh to just above the knee; it was worse with sitting and relieved by stretching.  On physical examination of the musculoskeletal system, his thoracolumbar spine demonstrated full ranges of motion and his lumbosacral spine exhibited no muscle spasms.  A straight-leg raising test was also negative.  On neurological examination, there were no decreased responses to tactile stimulation of either legs, no decreases in motor (motor strength) observed, and reflexes were normal.  Sciatica was assessed, and the Veteran was referred for physical therapy.  He commenced physical therapy in April 2009; at his initial visit, he reported that his low back pain had started approximately 2 weeks prior after helping to move furniture and doing yard work.  It was noted that he had injured his back previously, and that his back pain was now worse than when he had his surgery in 2002.  The physical therapist's assessment was that the Veteran exhibited sciatica and low back pain with radiating left lower extremity symptoms; it was felt that he would benefit from physical therapy.  

Also in April 2009, the Veteran was evaluated by his primary care provider for follow-up regarding his low back pain.  On examination of the lumbosacral spine, palpation revealed paraspinous tenderness and pain was elicited by motion.  The spine was otherwise normal in appearance and exhibited no muscle spasms.  Motion was normal and no sensory exam abnormalities were noted.  Sciatica was assessed again, and the Veteran was instructed to continue with physical therapy, which he did until May 2009.

In October 2009 written argument, the Veteran's representative argued that the Veteran had had bilateral radiculopathy both prior to and following his December 2003 lumbar spine operation, and thus warranted a separate rating for such disability.  He also argued that the Veteran warranted a higher rating based upon his incapacitating episodes.

On April 2010 VA examination, the Veteran complained of progressively worsening back pain and noted that he was on pain medication.  It was also noted that he had undergone low back surgery in 2002 for lower back tingling that radiated into his lower extremities.  On review of the Veteran's systems, there was no urinary continence, urgency, retention, nocturia, fecal incontinence, obstipation, erectile dysfunction, numbness, paresthesias, leg/foot weakness, or history of unsteadiness/falls.  There was also no history of fatigue, weakness, or spasms.  There was decreased motion, stiffness, and pain distributed along the lower back, which was brought on by exertion or sitting for long periods of time.  There was also pain that radiated into the left lower extremity.  There were no flare-ups of the spinal condition and there were also no incapacitating episodes of spine disease.  It was noted that the Veteran used a cane to assist with ambulation, and that he was able to walk 1-3 miles.  

On April 2010 physical examination, the Veteran had a normal gait with normal posture and head position.  His spine was symmetrical in appearance and there were no abnormal spinal curvatures; thoracolumbar ankylosis was also not shown.  A detailed sensory examination of the Veteran's upper and lower extremities was normal and a detailed motor examination was also normal.  Lasegue's sign testing was negative, and the examiner opined that there were no significant neurologic symptoms associated with the Veteran's lumbar complaints.  Ranges of motions for the Veteran's thoracolumbar spine were: 0 to 70 degrees flexion; 0 to 20 degrees extension; 0 to 20 degrees bilateral lateral flexion; and 0 to 20 degrees bilateral lateral rotation.  There was no objective evidence of pain on active range of motion or on repetitive motion.  There were also no additional limitations shown after three repetitions of range of motion.  An X-ray showed unchanged minimal scoliosis, suggestions of a transitional vertebrae, moderate degenerative changes of the L4-5 and L5-S1.  Degenerative joint disease of the L4-L5, L5-S1 and minimal lumbar scoliosis were diagnosed.  The examiner opined that the Veteran's lower back symptoms had a significant effect on his usual occupation as it prevented him from standing for long periods of time, but it did not affect his usual daily activities.  The examiner also noted that the Veteran had been employed for less than one year, full-time, as a teacher.  In the last 12-month period, he had not lost any time from his work due to his low back disability.

A 10 percent rating has been assigned for the entire appeal period (under 38 C.F.R. § 4.71a, Codes 5010-5292); consequently, the focus is on those schedular criteria that would provide for a rating in excess of 10 percent.  

The medical evidence does not show that at any time during the appeal period, the Veteran has had muscle spasm on extreme forward bending and/or loss of lateral spine motion, unilateral in standing position; listing of the whole spine, positive Goldthwaite's sign; marked limitation of forward bending or abnormal mobility on forced motion.  Therefore, the criteria for a rating greater than 10 percent under Code 5295 are not met.  
In addition, the Veteran's limitations of motion have not more nearly approximated moderate than slight.  The Board acknowledges that the Veteran experiences chronic low back pain, and the Board has, as is required, considered the effect of pain in evaluating his disability.  However, his complaints of chronic pain were considered in the assignment of the 10 percent rating, and any functional impairment due to pain is contemplated by the current evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, Code 5292.  Significantly, the Board notes that although the Veteran has reported on multiple occasions, including on VA examinations, that his back pain precludes him from engaging in heavy lifting and participating in sports (see, e.g., May 2003 VA examination report), such accounts are belied by notations in more recent treatment records (from 2007-2009) which show that he has sought treatment for other disabilities, in addition to his back, after significant heavy lifting, moving furniture, playing golf, exercising (doing sit-ups and crunches), cutting trees, and doing yard work.  Consequently, it is not shown that the Veteran's lumbar spine disability is manifested by more than slight limitation of motion; the medical evidence of record does not provide a basis for a rating great than 10 percent under Code 5292.

Regarding Code 5293, the evidence of record does not show any objective findings of more than a mild level of intervertebral disc syndrome at any stage of the appeal period.  In particular, the Veteran's VA examination reports and treatment records show that throughout the appeal period he has had a normal gait without any muscle spasms.  Reflex testing has always been negative.  Although his treatment records from Ft. Irwin reflect assessments of sciatica, neurological evaluations on those occasions were normal.  Thus, the record does not reflect that the Veteran suffers from moderate intervertebral disc syndrome with recurrent attacks, and the criteria for a rating greater than 10 percent under Code 5293 are not met.  

Moreover, as there is no evidence that the Veteran has suffered from any incapacitating episodes as a result of his low back disability, a rating in excess of 10 percent on that basis under Code 5243 is likewise not warranted.  The Board notes that on March 2005 and October 2007 VA examinations, the Veteran complained of incapacitating episodes and his representative has argued that he warrants a higher rating based upon these self-reported episodes.  However, the Veteran has not submitted nor has he identified any treatment records that would show that he has "require[d] bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1 (emphasis added).  On April 2010 VA examination, it was noted that the Veteran had not suffered from any incapacitating episodes as a result of his spine disease.  Therefore, he is not entitled to a rating in excess of 10 percent under Code 5243.  [The Board notes that to the extent the Veteran may have been placed on bed rest following his December 2003 lumbar spine surgery, compensation for such was already contemplated by the assignment of a temporary total (100%) convalescent rating for his low back disability, effective from December 16, 2003 through February 28, 2004, and is not for consideration herein.]

The Board has also considered whether the Veteran warrants an increased (greater than 10 percent) rating under the General Rating Formula (from the September 26, 2003, effective date for those criteria), and finds that at no time during the appeal period has the Veteran's low back disability been manifested by limitation of flexion to 60 degrees or less, limitation of combined thoracolumbar ranges of motion to 120 degrees or less, or muscle guarding severe enough to result in abnormal gait or spinal contour.  In fact, VA examination reports and private treatment records tend to show, rather than refute, that the Veteran's ranges of motion in the thoracolumbar spine have been well within normal limits.  Consequently, the next higher (20 percent) rating is also not warranted under the revised criteria.

Additional factors that could provide a basis for an increase have also been considered.  However, it is not shown that the Veteran has any functional loss beyond that being compensated.  As was noted above, the record shows that despite the Veteran's low back disability, he has continued to engage in strenuous activities and sports (as evidenced by the injuries he has sustained after playing sports, exercising, and doing heavy lifting/yard work).  Furthermore, as was discussed above, while the Veteran complains of continuous and chronic back pain, the rating assigned contemplates such degree of impairment.  The evidence of record does not support a finding that his range of motion is limited by pain, weakness, fatigability, or lack of endurance following repetitive use or during episodes of flare-ups.  38 C.F.R. §§ 4.40, 4.45, DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In October 2009 written argument, the Veteran's representative argues that the Veteran suffered from bilateral radiculopathy as a result of his low back disability, and that a separate rating was warranted for such a disability.  It is acknowledged that the Veteran's VA examination reports and postservice treatment records reflect frequent complaints of neurological symptoms, such as pain and/or numbness and tingling that radiates into his legs, and that on March 2005 VA examination, he complained of bladder dysfunction.  However, neurological findings, both on VA examinations and in the course of the Veteran's many treatment sessions, have consistently been normal.  On April 2010 VA examination, the examiner specifically indicated that the Veteran did not have any significant neurologic symptoms associated with his lumbar complaints.  As the Veteran is not shown to have a neurological disability stemming from his low back disability, a separate compensable rating for neurological manifestations is not warranted.  In summary, there are no other potentially applicable diagnostic codes that would provide for a higher (in excess of 10 percent) schedular rating for the Veteran's service-connected lumbar spine disability at any point during the appeal period.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, the Board has considered whether referral for extraschedular consideration is indicated.  There is no objective evidence, or even allegation, suggesting that the schedular criteria are inadequate to rate the Veteran's low back disability or that the disability picture presented is exceptional.  The symptoms and associated restrictions of function are fully encompassed by the schedular criteria.  The Board notes that at the March 2005 VA examination, the Veteran reported that he lost 6 weeks of work in 2003 and 8 weeks in 2004 following his December 2003 lumbar spine surgery.  However, compensation for this lost time was already contemplated by the assignment of a temporary total (100%) convalescent rating, effective from December 16, 2003 through February 28, 2004.  Consequently, referral for extraschedular consideration is not warranted. See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  [Regarding the matter of whether the Veteran is entitled to TDIU, this was already addressed in the Introduction.]  
ORDER

Service connection for TMJ disability is denied.

A rating in excess of 10 percent for a lumbar spine disability is denied. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


